439 F.2d 153
David L. CLARK and Lela M. Clark, husband and wife, and JoeF. Clark and Gladys F. Clark, husband and wife,Plaintiffs-Appellees,v.Fred Hilton DAVIS and Lorraine Davis, husband and wife,Defendants-Appellants.
No. 24020.
United States Court of Appeals, Ninth Circuit.
April 9, 1971.

Arden E. Shenker (argued), Lamar Tooze, Jr., Rees C. Johnson, of Tooze, Powers, Kerr, Tooze & Peterson, Portland, Or., for appellants.
Jack L. Kennedy (argued), Portland, Or., John H. Kottkamp, of Kottkamp & O'Rourke, Pendleton, Or., for appellees.
Before KOELSCH, CARTER and WRIGHT, Circuit Judges.
PER CURIAM:


1
This appeal is taken from a diversity action for malicious institution of a civil proceeding and for slander of title to a cattle ranch.  Appellees prevailed and were awarded damages.


2
On appeal Davis questions the sufficiency of the evidence and alleges that appellees improperly impeached their own witness.


3
We have carefully examined the several assignments of error in the light of the record and, finding no reversible error, affirm.


4
It is so ordered.